
	
		III
		111th CONGRESS
		2d Session
		S. RES. 511
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2010
			Mr. Leahy (for himself,
			 Mr. Sessions, Mr. Durbin, Mr.
			 Specter, Mr. Kohl,
			 Ms. Klobuchar, Mrs. Feinstein, Mr.
			 Whitehouse, Mr. Graham,
			 Mr. Grassley, Mr. Feingold, Mr.
			 Schumer, Mr. Hatch,
			 Mrs. Boxer, and Mr. Franken) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			May 6, 2010
			Reported by Mr.
			 Leahy, without amendment
		
		
			May 11, 2010
			Considered and agreed to
		
		RESOLUTION
		Commemorating and acknowledging the
		  dedication and sacrifices made by the Federal, State, and local law enforcement
		  officers who have been killed or injured in the line of duty. 
	
	
		Whereas the well-being of the people of the United States
			 is preserved and enhanced as a direct result of the vigilance and dedication of
			 law enforcement personnel;
		Whereas more than 900,000 men and women, at great risk to
			 their personal safety, serve the people of the United States as guardians of
			 the peace;
		Whereas peace officers are on the front lines in
			 protecting the schools and schoolchildren of the United States;
		Whereas in 2009, 116 peace officers across the United
			 States were killed in the line of duty;
		Whereas Congress should strongly support initiatives to
			 reduce violent crime and increase the factors that contribute to the safety of
			 law enforcement officers, including—
			(1)equipment of the
			 highest quality and modernity;
			(2)increased
			 availability and use of bullet-resistant vests;
			(3)improved
			 training; and
			(4)advanced
			 emergency medical care;
			Whereas the names of 18,983 Federal, State, and local law
			 enforcement officers who lost their lives in the line of duty protecting the
			 people of the United States are engraved on the National Law Enforcement
			 Officers Memorial in Washington, District of Columbia;
		Whereas in 1962, President John F. Kennedy designated May
			 15 as National Peace Officers Memorial Day;
		Whereas, on May 15, 2010, more than 20,000 peace officers
			 are expected to gather in Washington, District of Columbia, to join with the
			 families of recently fallen comrades to honor those comrades and all others who
			 went before the peace officers: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates and
			 acknowledges the dedication and sacrifices made by the Federal, State, and
			 local law enforcement officers who have been killed or injured in the line of
			 duty;
			(2)recognizes May
			 15, 2010, as National Peace Officers Memorial Day; and
			(3)calls on the
			 people of the United States to observe that day with appropriate ceremony,
			 solemnity, appreciation, and respect.
			
